     Case: 1:18-cv-01362 Document #: 81 Filed: 11/12/19 Page 1 of 5 PageID #:413



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JAMES M. SWEENEY, et. al.,                             )
                                                       )
                         Plaintiffs,                   )       Case No. 18-cv-1362
                                                       )
        v.                                             )       Judge Sharon Johnson Coleman
                                                       )
KWAME RAOUL, in his official capacity as               )
Attorney General for the State of Illinois, et al.,    )
                                                       )
                         Defendant.                    )


                           MEMORANDUM OPINION AND ORDER

        Plaintiffs James M. Sweeney and the International Union of Operating Engineers, Local 150,

AFL-CIO (collectively “Local 150”) bring this lawsuit against defendants Attorney General of

Illinois Kwame Raoul and Executive Director of the Illinois Labor Relations Board (“ILRB”)

Kimberly Stevens, alleging that part of the Illinois Public Labor Relations Act (“IPLRA”) violates

their First Amendment rights in light of the Supreme Court’s ruling in Janus v. AFSCME, Council 31,

___ U.S. ___, 138 S.Ct. 2448, 201 L.E.2d 924 (2018). The parties have filed cross-motions for

summary judgment pursuant to Federal Rule of Civil Procedure 56(a). For the reasons explained

below, the Court grants defendants’ motion and denies plaintiffs’ motion.

Background

        The IPLRA is a set of administrative laws under which the ILRB regulates labor relations

between public employers and employees in Illinois. Under the IPLRA, if the majority of the

employees in a bargaining unit vote to be represented by a union, the ILRB designates that union as

the exclusive representative for collective bargaining purposes. See 5 ILCS 315/6(c). In exchange

for conferring this exclusivity, the IPLRA requires that public unions must represent all public

employees in a bargaining unit, including those who are not union members. See 5 ILCS 315/6(d).
     Case: 1:18-cv-01362 Document #: 81 Filed: 11/12/19 Page 2 of 5 PageID #:414



Before Janus, the IPLRA authorized public sector unions to charge non-union members agency fees

reflecting a proportionate share of union dues. See 5 ILCS 315/6(e).

        Local 150 is a labor organization representing certain Illinois public sector employees. More

specifically, Local 150 has organized and represented employees in public works, sewer and water,

parks, and other departments in Illinois municipalities and governmental units. Currently, Local 150

represents approximately 3,300 employees in about 133 bargaining units. Sweeney is the President-

Business Manager of Local 150 and a member of the union.

Legal Standard

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). The

parties’ summary judgment motions present only questions of law.

Discussion

        In Janus, the Supreme Court held that compulsory fair-share or agency fee arrangements

under the IPLRA violated the First Amendment “free speech rights of nonmembers by compelling

them to subsidize private speech on matters of substantial public concern.” Id. at 2460. Local 150

now argues that after Janus, the designation of Illinois public employee unions as the exclusive

representative for a bargaining unit, and the concomitant duty of Illinois unions to represent

nonmembers fairly, is also unconstitutional under the First Amendment. Specifically, Local 150

argues that the reasoning in Janus allows unions to refuse to represent non-union members because

“unions and union members have the right under the First Amendment to refuse to associate with

free-riding nonmembers. These free-riders increase the financial burden on dues-paying members

and adversely affect the members ability to pursue collective efforts.” In making this argument,


                                                   2
     Case: 1:18-cv-01362 Document #: 81 Filed: 11/12/19 Page 3 of 5 PageID #:415



Local 150 asks the Court to read Janus too broadly and ignore recent Seventh Circuit precedent.

        At issue in Janus was the IPLRA’s agency-fee scheme charging non-union employees dues—

not a union’s exclusive representation under the IPLRA. In discussing agency fees, the Janus Court

noted that the “designation of a union as the exclusive representative of all the employees in a unit

and the exaction of agency fees” are not “inextricably linked.” Id. at 2465 (citing Harris v. Quinn, 573

U.S. 616, 649, 134 S.Ct. 2618, 189 L.Ed.2d 620 (2014)). The Janus Court further elaborated:

        [T]he State has interests as an employer in regulating the speech of its employees that
        differ significantly from those it possesses in connection with regulation of the
        speech of the citizenry in general…. “[T]he State may require that a union serve as
        exclusive bargaining agent for its employees—itself a significant impingement on
        associational freedoms that would not be tolerated in other contexts. We simply
        draw the line at allowing the government to go further still and require all employees
        to support the union irrespective of whether they share its views.

Id. at 2478 (citations and quotation marks omitted). Based on this passage, the Ninth Circuit has

concluded that “Janus is also clear that the degree of First Amendment infringement inherent in

mandatory union representation is tolerated in the context of public sector labor schemes.” Mentele

v. Inslee, 916 F.3d 783, 789 (9th Cir. 2019); see also Janus, 138 U.S. at 2485 n.27 (“States can keep their

labor-relations systems exactly as they are—only they cannot force nonmembers to subsidize public-

sector unions.”).

        Meanwhile, on remand from the Supreme Court, Mark Janus sought damages in the amount

of the fair-share or agency fees he paid to his union prior to the Supreme Court’s Janus decision. In

affirming the district court and rejecting this request, the Seventh Circuit thoroughly analyzed the

Supreme Court’s Janus holding and concluded that “the only right the Janus[] decision recognized is

that of an objector not to pay any union fees.” Janus v. AFSCME, Council 31, ___ F.3d ___, 2019

WL 5704367, at *4 (7th Cir. Nov. 9, 2019) (emphasis in original). In coming to this conclusion, the

Seventh Circuit noted that after Janus, “even with payments of zero from objectors, the union still


                                                     3
     Case: 1:18-cv-01362 Document #: 81 Filed: 11/12/19 Page 4 of 5 PageID #:416



enjoys the power and attendant privileges of being the exclusive representative of an employee unit.”

Id. When discussing the principles behind exclusive union representation, the Seventh Circuit noted

that “[u]nions designated as exclusive representatives were (and still are) obligated to represent all

employees, union members or not, ‘fairly, equitably, and in good faith.’” Id. at *1 (citation omitted).

        Because Janus did not change a union’s exclusive representation obligations under the

IPLRA, the Court is left with controlling Supreme Court precedent enunciated in Minnesota State Bd.

for Cmty. Coll. v. Knight, 465 U.S. 271, 104 S.Ct. 1058, 79 L.Ed.2d 299 (1984), which Janus did not

overrule. See Bierman v. Dayton, 900 F.3d 570, 574 (8th Cir. 2018) (The Janus “decision never

mentioned Knight, and the constitutionality of exclusive representation standing alone was not at

issue.”). In Knight, the Supreme Court held that Minnesota’s system of exclusive union

representation did not violate First Amendment speech or associational rights of non-union

members. Id. at 288. Based on Knit, the Seventh Circuit has concluded “the IPLRA’s exclusive-

bargaining-representative scheme is constitutionally firm and not subject to heightened scrutiny.”

Hill v. Service Employees Int’l Union, 850 F.3d 861, 864 (7th Cir. 2017). Knight directly controls Local

150’s arguments and is still binding upon the lower courts until the Supreme Court overrules it. See,

e.g., Price v. City of Chicago, 915 F.3d 1107, 1111 (7th Cir. 2019) (citing Agostini v. Felton, 521 U.S. 203,

237–38, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997)).

        Last, Local 150’s argument that it has First Amendment rights not to be compelled to

support non-members’ speech based on the history and development of American labor relations is

not persuasive, especially in light of the Seventh Circuit’s recent discussion of the principles

underlying exclusive union representation in Janus. See Janus, 2019 WL 5704367, at *1. As to Local

150’s free rider arguments, Janus itself concluded that “avoiding free riders is not a compelling

interest.” Id. at 2466; see also Janus, 2019 WL 5704367, at *4 (“The Court’s analysis focused on the


                                                       4
    Case: 1:18-cv-01362 Document #: 81 Filed: 11/12/19 Page 5 of 5 PageID #:417



union rather than the nonmembers: the question was whether requiring a union to continue to

represent those who do not pay even a fair-share fee would be sufficiently inequitable to establish a

compelling interest, not whether requiring nonmembers to contribute to the unions would be

inequitable.”). Therefore, Local 150’s argument that Illinois’ exclusive-bargaining-representative

scheme is unconstitutional under Janus fails.

Conclusion

       Based on the foregoing, the Court grants defendants’ summary judgment motion [68] and

denies plaintiffs’ summary judgment motion [66]. Plaintiffs’ third amended complaint is dismissed

with prejudice. Civil case terminated.



IT IS SO ORDERED.
Date: 11/12/2019                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge




                                                   5
